846 F.2d 636
Opal P. SATTERFIELD, Fay S. Ellison, Veda S. Anderson, DeonS. Wilfert, and Janet S. Larrabee, Plaintiffs-Appellants,v.SHATKIN INVESTMENT CORP., an Illinois corporation, andBrandt and Associates, an Illinois corporation,Defendants-Appellees.
No. 86-1374.
United States Court of Appeals,Tenth Circuit.
May 13, 1988.Rehearing Denied July 29, 1988.

Appeal from the United States District Court for the District of Utah, Central Division;  David K. Winder, Judge.


1
Parker M. Nielson, Salt Lake City, Utah (Bruce G. Cohne of Cohne, Rappaport & Segal with him on the brief), for plaintiffs-appellants.


2
Robert E. Kehoe, Jr., of Wildman, Harrold, Allen & Dixon, Chicago, Ill.  (David L. Schiavone, and Keith E. Taylor and Spencer E. Austin of Parsons, Behle & Latimer, Salt Lake City, Utah, with him on the brief), for defendant-appellee Shatkin Inv. Corp.


3
Wallace T. Boyack, Salt Lake City, Utah, for defendant-appellee Brandt and Associates.


4
Before McKAY and BALDOCK, Circuit Judges, and O'CONNOR, District Judge.*


5
EARL E. O'CONNOR, District Judge.


6
This action was brought by the plaintiffs against several defendants arising from various transfers of securities owned by the plaintiffs.  The district court granted the motions for summary judgment filed by defendants-appellees Shatkin Investment Corp. and Brandt and Associates.  Satterfield v. Haymond, et al.  (D.Utah 1985).  The lower court entered a separate judgment for these defendants pursuant to Rule 54 of the Federal Rules of Civil Procedure.  The plaintiffs appealed.


7
Having examined the arguments presented on appeal by the plaintiffs, we find nothing that would warrant our disturbing the district court's decision.  We, therefore, affirm the trial court's judgment substantially for the reasons stated in the court's exhaustive and scholarly opinion.


8
AFFIRMED.



*
 Honorable Earl E. O'Connor, Chief Judge of the United States District Court for the District of Kansas, sitting by designation